Title: To Thomas Jefferson from Josef de Jaudenes, [13 June 1793]
From: Jaudenes, Joseph de
To: Jefferson, Thomas



Thursday morning [13 June 1793]

Don Joseph de Jaudenes presents his Compliments to Mr. Jefferson, and has the pleasure to inform him, that Messrs. Walls are about dispatching the Ship Kingston for Cadiz in two, or three days, Mr. Swanwick the Ship Interprize about the same time, Mr. Leamy the […] for Coruña the latter end of next week, and the bigining of the same week he learnet also the Ships Aretusa, and the Amable are to sail  for Cadiz, and Ferrol, the owners of these two last vessells he does not know yet.
